Citation Nr: 1816389	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for left frozen foot. 

2.  Entitlement to an initial disability rating in excess of 30 percent for right frozen foot.

3.  Entitlement to an initial disability rating in excess of 10 percent for asbestosis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities. 


REPRESENTATION

Appellant represented by:	George Sink, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to February 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.     

In May 2016 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board acknowledges that the Veteran has also initiated an appeal for entitlement to service connection for facial scars, atypical chest wall pain, and an aortic aneurysm (also claimed as chest pain), as well as entitlement to increased initial ratings for left and right lower extremity peripheral neuropathy.  However, the Board's review of the record reveals that the Veteran has requested a Board hearing with respect to those issues.  As such, these issues will not be addressed at this time, as the Veteran's hearing is presently scheduled for May 2018.  

When this case was most recently before the Board in August 2016, the above-noted issues were remanded for further development.  The case is again before the Board for additional appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).
REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the above-noted Board remand, the Veteran underwent a VA respiratory disease examination to assess his service-connected asbestosis in July 2017.  In the course of that examination the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD).  In a subsequent September 2017 examination addendum request, the RO asked the examiner to comment on whether the Veteran's COPD was consequentially related to his asbestosis.  The examiner replied that the Veteran's COPD was "a new and unrelated diagnosis," but failed to explain how and why he came to this conclusion.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the July 2017 VA examiner also determined the diffusion capacity for carbon monoxide in a single breath (DLCO) test was "not indicated in the Veteran's particular case."  However, the Board notes this test is essential in evaluating asbestosis in accordance with 38 C.F.R. § 4.97, Diagnostic Code 6833.  Based on these insufficiencies, the Board finds a new examination is necessary. 

Further, in the course of the August 2016 remand, the Board also requested a medical opinion from a VA examiner.  Specifically, the Board asked the examiner to opine on the functional impairments caused by the Veteran's service connected disabilities.  The Board particularly asked the examiner to state how the Veteran's service-connected disabilities, both individually and in concert, impacted upon his ability to walk, sit, lift objects, interact socially, or resulted in diminished memory or concentration.  In response, the July 2017 VA examiner began by referencing VBA Fast Letters and manual references.  In this respect, the Board notes that it is not bound by the policy letters and manuals referenced by the VA examiner.  In this case, the Board sought a robust and comprehensive functional impairments assessment by the VA examiner, in order to facilitate an informed decision on the Veteran's claim for TDIU.  However, the examiner provided a terse response indicating the Veteran has "some degree of limitation to prolonged walking."  This provides little help, as the examiner failed to answer many of the inquiries requested by the Board, and only provided an ambiguous reference to "some degree" of walking limitations.  In sum, the Board finds this opinion to be woefully insufficient.  

Finally, the Board notes the issues of entitlement to increased ratings for cold injury residuals of the bilateral feet is inextricably intertwined with the TDIU issue. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by a clinician with sufficient expertise, who has not previously examined this Veteran, to determine the current severity of his service-connected asbestosis.  The electronic records should be made available to and reviewed by the examiner.  

Ensure that the examiner provides all information required for rating purposes, to specifically include all indicated pulmonary function test findings.  

Further, following a review of the record, the examiner should state whether the Veteran's COPD was at least as likely as not (a 50 percent probability or greater):

      a)  caused by his service-connected asbestosis; or
      
b)  permanently worsened by his service-connected asbestosis.   

The examiner must provide a complete rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. 

3.  Also obtain from the VA examiner an assessment of the functional impact of the Veteran's service-connected disabilities on his employability. 

Specifically, the examiner should comment on whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either singularly or in concert, are sufficient to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

In this regard, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities.  Such impairments include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  An estimation in measurements such as time and distance, with respect to standing, sitting, or walking limitations would be of great assistance.  

4.  Finally, undertake any other development determined to be warranted and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.










The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





